Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 6-7, 9-14, 16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the control panel labels a plurality of layers on the first image; and determining a water cut of the test sample based on labeling of plurality of layers of the first image; the method further comprising: determining a shape of a meniscus of the test sample using the first image; determining a variation of color in the test sample using the first image; and determining a transparency of the test sample using the first image, wherein the transparency of the test sample is taken from a lower portion of the test sample” along with all other limitations of the claim. 
As to claim 7, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein generating the set of outputs comprises: obtaining a set of images and an ultraviolet image from a measurement device in the measurement data; for each image of the set of images: identifying a meniscus; classifying a layer; computing a volume of the layer; compositing the set of images into averaged image by averaging values of the images; and combining the averaged image with the ultraviolet image” along with all other limitations of the claim. 

As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the control panel labels a plurality of layers on the first image; and determining a water cut of the test sample based on labeling of plurality of layers of the first image; wherein the set of instructions further cause the processor to perform the steps of: determining a shape of a meniscus of the test sample using the first image; determining a variation of color in the test sample using the first image; and determining a transparency of the test sample using the first image, wherein the transparency of the test sample is taken from a lower portion of the test sample” along with all other limitations of the claim. 
As to claim 17, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the computer readable program code for generating the set of outputs further comprises computer readable program code for: obtaining a set of images and an ultraviolet image from a measurement device in the measurement data, for each image of the set of images: identifying a meniscus; classifying a layer; computing a volume of the layer; compositing the set of images into averaged image by averaging values of the images; and combining the averaged image with the ultraviolet image” along with all other limitations of the claim. 



 

Claims 2-4, 6, 9-10, 12-14, 16 and 19-20 are allowable due to their dependencies. 
The closest references, Zamora et al. (US 8717426) and Ellson et al. (US 20180267010 A1)alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD M RAHMAN/           Primary Examiner, Art Unit 2886                                                                                                                                                                                             



	/MD M RAHMAN/           Primary Examiner, Art Unit 2886